DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This Office Action is responsive to the amendment filed 10/12/2021 (“Amendment”). Claims 1, 2, 4-12, and 14-19 are currently under consideration. The Office acknowledges the amendments to claims 1, 11, 14, 15, and 19, as well as the cancellation of claims 3 and 13.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. Specifically, the amendments with respect to the rejections under 35 USC 112(b) are persuasive, and the rejections are accordingly withdrawn. New rejections under 35 USC 112(b) are added as necessitated by amendment.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-12, and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 19, they each recite a first working electrode positioned “on a surface” and a second working electrode positioned “on a surface.” Are these the same or a different surface? For purposes of examination, they will be interpreted as the same surface.
Regarding claims 1, 11, 12, 16, and 19, the use of “contact tab” is unclear with the introduction of the limitation “a third contact tab coupled to an opposite side of either the first or second spacer arm from either the first contact tab or the second contact tab… .” Specifically, the specification uses the phrase “contact pad” to refer to element 1139b in Fig. 1H-1. This is distinct from the “contact tab” shown in e.g. Fig. 1E as element 1131. As shown in Fig. 1H-1, the contact pads are on opposite sides of each other. The third contact tab 1133, shown in Fig. 4C, is not on the opposite side from the first or second 
Regarding claims 2, 4-10, 12, and 14-18, they are rejected because they depend on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-7, 9-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0277667 (“Yodat”) in view of US Patent Application Publication 2011/0021889 (“Hoss”).
Regarding claim 1, Yodat teaches [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024) that includes a first working electrode positioned at a first section on a surface of the implantable body, a second working electrode positioned at a second section on a surface of the implantable body and at least one reference electrode (Fig. 21 shows working electrode 321, counter electrode 322, and reference electrode 323. ¶ 0208 explains that the probe may comprise e.g. three working electrodes, which are necessarily placed in different sections so they do not interfere with each other), the implantable body configured to be implanted in an implantation site (Fig. 10, body 6), the implantable body having a first implantable segment and a second implantable segment (Fig. 12c, lumens for electrodes 30a and 30b - also see ¶ 0192), a distal portion of the first implantable segment coupled to a 
Yodat does not appear to explicitly teach a third contact tab coupled to an opposite side of either the first or second spacer arm from either the first contact tab or the second contact tab and electrically connected to one of the at least one reference electrode (although it does teach a third contact tab as e.g. connector 310c of Fig. 21, connected to a reference electrode 323).
Hoss teaches a contact tab arranged on an opposite side of another tab (Fig. 8A shows a connector core 806, which may be provided in two halves and arranged on both sides of an analyte sensor 80 having two functional sides, as described in ¶ 0129. Each of the inner ends of the core abuts a respective electrode 814a and 814b (¶ 0129). Fig. 12A further shows this arrangement, with the connector 1056 configured to maintain contact with sensor 1054 on both sides (¶ 0137). Fig. 6C shows and ¶ 0105 explains that reference electrode 610 is arranged on a side opposite sensing layer 606).
It would have been prima facie
Regarding claim 11, Yodat teaches [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024) that includes a first working electrode positioned at a first section on a surface of the implantable body, a second working electrode positioned at a second section on a surface of the implantable body and at least one reference electrode (Fig. 21 shows working electrode 321, counter electrode 322, and reference electrode 323. ¶ 0208 explains that the probe may comprise e.g. three working electrodes, which are necessarily placed in different sections so they do not interfere with each other), the implantable body configured to be implanted in an implantation site (Fig. 10, body 6), the implantable body having a first implantable segment and a second implantable segment (Fig. 12c, lumens for electrodes 30a and 30b - also see ¶ 0192), a distal portion of the first implantable segment coupled to a distal portion of the second implantable segment (the ends of the lumens/electrodes are coupled to each other via the cannula 305b), a first contact tab coupled to a proximal portion of the first implantable segment and electrically connected to the first working electrode of the sensor (Fig. 21, each of the electrodes having a respective connector 310a, 310b, and 310c at a proximal portion)), a second contact tab coupled to a proximal portion of the second implantable segment and electrically connected to the second working electrode of the sensor (Fig. 21, each of the electrodes having a respective connector 310a, 310b, and 310c at a proximal portion, … .
Yodat does not appear to explicitly teach a third contact tab coupled to an opposite side of the proximal portion of the first or second implantable segment from either the first contact tab or the second contact tab and electrically connected to one of the at least one reference electrode (although it does teach a third contact tab as e.g. connector 310c of Fig. 21, connected to a reference electrode 323).
Hoss teaches a contact tab arranged on an opposite side of another tab (Fig. 8A shows a connector core 806, which may be provided in two halves and arranged on both sides of an analyte sensor 80 having two functional sides, as described in ¶ 0129. Each of the inner ends of the core abuts a respective electrode 814a and 814b (¶ 0129). Fig. 12A further shows this arrangement, with the connector 1056 configured to maintain contact with sensor 1054 on both sides (¶ 0137). Fig. 6C shows and ¶ 0105 explains that reference electrode 610 is arranged on a side opposite sensing layer 606).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the connector 310c of the reference electrode of Yodat on a side opposite the side where connectors 310a and 310c are found, as in Hoss, for the purpose of creating two functional sides for the sensor (¶¶s Hoss: ¶¶s 0110, 0142), enabling reduction in size as well as reduction in likelihood of thrombus formation (Hoss: ¶ 0013).
Regarding claim 2, Yodat-Hoss teaches all the features with respect to claim 1, as outlined above. Yodat-Hoss further teaches wherein the first spacer arm and the second spacer arm are oriented in different directions (Yodat: Fig. 16a, the wires 341 lead in different directions to the connectors 340a and 340b).
Regarding claims 4, 5, 14, and 15, Yodat-Hoss teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 4, Yodat-Hoss further teaches wherein the first implantable segment and the first spacer arm form an angle of 30 to 150 degrees (Yodat: Fig. 16a, the electrode 30a forms an angle of 90 degrees (or at least an angle within the claimed range) with the horizontal portion of wire 341 that follows the angled portion, with the angled portion itself appearing to form an angle of 150 degrees).
Claims 5, 14, and 15 are rejected in like manner, e.g. with the wire associated with electrode 30b forming similar angles (Yodat: Fig. 16a).
Regarding claim 6, Yodat-Hoss teaches all the features with respect to claim 1, as outlined above. Yodat-Hoss further teaches wherein the first spacer arm is coupled to the proximal portion of the first implantable segment by a bend, and the second spacer arm is coupled to the proximal portion of the second implantable segment by a bend (Yodat: Fig. 16a, there is a bend between the electrodes 30a and 30b and the respective angled portions of wires 341 - also see e.g. ¶¶s 0069 and 0189, describing bending according to the configuration of a housing).
Regarding claims 7 and 18, Yodat-Hoss teaches all the features with respect to the corresponding claims 1 and 11, as outlined above. Regarding claim 7, Yodat-Hoss further teaches wherein the sensor includes a glucose sensor (Yodat: ¶¶s 0018, 0157, 0181, etc., sensing glucose as the analyte).
Claim 18 is rejected in like manner.
Regarding claim 9, Yodat-Hoss teaches all the features with respect to claim 1, as outlined above. Yodat-Hoss further teaches wherein at least one of the first spacer arm and the second spacer arm are configured to bias the implantable body back into the implantation site when at least a portion of the implantable body travels out of the implantation site (Yodat: Fig. 12d shows the spacer arms/wires 341 as being bent underneath cover 302 (also see Fig. 16b), abutting against this surface to provide resistance if the lumens/electrodes 30a or 30b travel upwards - also see ¶ 0192 and Figs. 40-42).
Regarding claim 10, Yodat-Hoss teaches all the features with respect to claim 1, as outlined above. Yodat-Hoss further teaches wherein a distal portion of the implantable body includes an opening configured to receive a catheter and/or an insertion sharp (Yodat: ¶ 0028, a sharpened needle for skin pricking during tip insertion - also see e.g. Fig. 50a and ¶ 0244, showing the needle 902 as being insertable through a lumen within the cannula 305).
Regarding claim 12, Yodat-Hoss teaches all the features with respect to claim 11, as outlined above. Yodat-Hoss further teaches wherein the first contact tab and the second contact tab are oriented in different directions (Yodat: Fig. 16a, the connectors 340a and 340b are oriented in left and right directions as shown).
Regarding claim 16, Yodat-Hoss teaches all the features with respect to claim 11, as outlined above. Yodat-Hoss further teaches wherein the first contact tab is coupled to the proximal portion of the first implantable segment by a bend, and the second contact tab is coupled to the proximal portion of the second implantable segment by a bend (Yodat: Fig. 16a, there are a number of bends between the electrodes 30a and 30b and the connectors 340a and 340b - also see e.g. ¶¶s 0069 and 0189, describing bending according to the configuration of a housing).
Regarding claim 19, Yodat teaches [a]n in vivo sensing device (shown generally in Fig. 10, with probe 30 being a sensor as described in ¶ 0171, inserted into the body 6 of a patient) comprising: an implantable body having a sensor (Fig. 10, cannula 305 having a probe 30 - also see claim 53 and ¶ 0024) that includes a first working electrode positioned at a first section on a surface of the implantable body, a second working electrode positioned at a second section on a surface of the implantable body, and at least one reference electrode (Fig. 21 shows working electrode 321, counter electrode 322, and reference electrode 323. ¶ 0208 explains that the probe may comprise e.g. three working electrodes, 
Yodat does not appear to explicitly teach a third contact tab coupled to an opposite side of the proximal portion of the first or second implantable segment from either the first contact tab or the second contact tab and electrically connected to one of the at least one reference electrode (although it does teach a third contact tab as e.g. connector 310c of Fig. 21, connected to a reference electrode 323).
Hoss teaches a contact tab arranged on an opposite side of another tab (Fig. 8A shows a connector core 806, which may be provided in two halves and arranged on both sides of an analyte sensor 80 having two functional sides, as described in ¶ 0129. Each of the inner ends of the core abuts a respective electrode 814a and 814b (¶ 0129). Fig. 12A further shows this arrangement, with the connector 1056 configured to maintain contact with sensor 1054 on both sides (¶ 0137). Fig. 6C shows and ¶ 0105 explains that reference electrode 610 is arranged on a side opposite sensing layer 606).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the connector 310c of the reference electrode of Yodat on a side opposite the side where connectors 310a and 310c are found, as in Hoss, for the purpose of creating two .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yodat-Hoss in view of US Patent Application Publication 2012/0216386 (“Carr”).
Regarding claims 8 and 17, Yodat-Hoss teaches all the features with respect to the corresponding claims 1 and 17, as outlined above. Regarding claim 8, Yodat-Hoss does not appear to explicitly teach wherein the first implantable segment and the second implantable segment are configured to bow out when the implantable body is compressed in a longitudinal direction.
Carr teaches a microdialysis probe (Abstract) having a flexible frame (¶ 0026). Because it is flexible, each of its arms, as shown in Fig. 3, are configured to both bow out and to bow in when compressed in a longitudinal direction.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the cannula and lumen/electrode arrangement of Yodat-Hoss like that in Carr, with the lines 20 and 21 shown in Figs. 4a-4c of Carr corresponding to the lumens/electrodes 30a and 30b of Yodat), for the purpose of not requiring a separate insertion sharp to introduce the cannula/probe in Yodfat (since the configuration in e.g. Fig. 4a of Carr is insertable on its own via the tip 3 - see ¶¶s 0026 and 0041), and for the purpose of using a configuration which is more easily tolerable by the user (¶¶s 0014 and 0024).
Claim 17 is rejected in like manner.

Response to Arguments
Applicant’s arguments filed 10/12/2021 have been fully considered. 
The amendments with respect to the rejections under 35 USC 102 are persuasive. However, a new grounds of rejection is made under 35 USC 103 in further view of Hoss. Therefore, all claims remain rejected in light of the prior art.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791